     Case 2:17-cv-03032-GMN-DJA Document 43 Filed 09/16/21 Page 1 of 3




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      Archer Western Contractors, LLC,                       Case No. 2:17-cv-03032-GMN-DJA
 6
                             Plaintiff,
 7                                                                             Order
            v.
 8
      The Erection Company, Inc.
 9
      And
10
      Travelers Casualty and Surety Company of
11    America,
12                           Defendants.
13

14          This matter is before the Court on the parties’ stipulation for inadvertent disclosures and

15   clawback (ECF No. 42). The parties request that the Court enter an order to govern the potential

16   inadvertent exchange of privileged information. The parties include a line, taken from Federal

17   Rule of Civil Procedure 26(b)(5)(B) that they “may promptly present the information to the Court

18   under seal for a determination of the [privilege or protection] claim.” However, the parties fail to

19   state the governing standard for filing documents under seal with the Court. This order reminds

20   counsel that there is a presumption of public access to judicial files and records. A party seeking

21   to file a confidential document under seal must file a motion to seal and must comply with the

22   Ninth Circuit’s directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.

23   2006) and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092 (9th Cir. 2016).

24          IT IS THEREFORE ORDERED that the parties’ stipulation for inadvertent disclosures

25   and clawback (ECF No. 42) is granted subject to the following modifications:

26               •   The Court has adopted electronic filing procedures. Attorneys must file

27                   documents under seal using the Court’s electronic filing procedures. See Local

28                   Rule IA 10-5. Papers filed with the Court under seal must be accompanied with a
     Case 2:17-cv-03032-GMN-DJA Document 43 Filed 09/16/21 Page 2 of 3




 1               concurrently-filed motion for leave to file those documents under seal. See Local

 2               Rule IA 10-5(a).

 3           •   The Court has approved the instant stipulation to facilitate discovery exchanges,

 4               but there has been no showing, and the Court has not found, that any specific

 5               documents are secret or confidential. The parties have not provided specific facts

 6               supported by declarations or concrete examples to establish that a protective order

 7               is required to protect any specific trade secret or other confidential information

 8               pursuant to Rule 26(c) or that disclosure would cause an identifiable and

 9               significant harm.

10           •   All motions to seal shall address the standard articulated in Ctr. for Auto Safety

11               and explain why that standard has been met. 809 F.3d at 1097.

12           •   Specifically, a party seeking to seal judicial records bears the burden of meeting

13               the “compelling reasons” standard, as previously articulated in Kamakana. 447

14               F.3d 1172. Under the compelling reasons standard, “a court may seal records only

15               when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,

16               without relying on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at

17               1097. (quoting Kamakana, 447 F.3d at 1179). “The court must then

18               ‘conscientiously balance[ ] the competing interests of the public and the party who

19               seeks to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at

20               1097.

21           •   There is an exception to the compelling reasons standard where a party may satisfy

22               the less exacting “good cause” standard for sealed materials attached to a

23               discovery motion unrelated to the merits of the case. Id. “The good cause

24               language comes from Rule 26(c)(1), which governs the issuance of protective

25               orders in the discovery process: ‘The court may, for good cause, issue an order to

26               protect a party or person from annoyance, embarrassment, oppression, or undue

27               burden or expense.’” Id. (citing Fed.R.Civ.P. 26(c)). “For good cause to exist, the

28               party seeking protection bears the burden of showing specific prejudice or harm


                                              Page 2 of 3
     Case 2:17-cv-03032-GMN-DJA Document 43 Filed 09/16/21 Page 3 of 3




 1               will result if no protective order is granted.” Phillips v. General Motors, 307 F.3d

 2               1206, 1210-11 (9th Cir. 2002).

 3           •   The labels of “dispositive” and “nondispositive” will not be the determinative

 4               factor for deciding which test to apply because the focal consideration is “whether

 5               the motion is more than tangentially related to the merits of a case.” Ctr. for Auto

 6               Safety, 809 F.3d at 1101.

 7           •   The fact that the Court has entered the instant stipulated protective order and that a

 8               party has designated a document as confidential pursuant to that protective order

 9               does not, standing alone, establish sufficient grounds to seal a filed document. See

10               Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see

11               also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). If

12               the sole ground for a motion to seal is that the opposing party (or non-party) has

13               designated a document as confidential, the designator shall file (within seven days

14               of the filing of the motion to seal) either (1) a declaration establishing sufficient

15               justification for sealing each document at issue or (2) a notice of withdrawal of the

16               designation(s) and consent to unsealing. If neither filing is made, the Court may

17               order the document(s) unsealed without further notice.

18           •   To the extent any aspect of the stipulated protective order may conflict with this

19               order or Local Rule IA 10-5, that aspect of the stipulated protective order is hereby

20               superseded with this order.

21   IT IS SO ORDERED.

22        DATED: September 16, 2021

23
                                                        DANIEL J. ALBREGTS
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                               Page 3 of 3
